In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-337 CV

 ______________________


IN RE ROB L. NEWBY

 


Original Proceeding



MEMORANDUM OPINION

	Rob L. Newby filed a petition for writ of mandamus through which he seeks to
compel the district court to grant permission for Newby to file a suit notwithstanding his
status as a vexatious litigant.  See Tex. Civ. Prac. & Rem. Code Ann. §11.102 (Vernon
2002).  The transmittal letter Newby provided with the petition stated that the claims were
"distinct and separate from any other suit previously filed by me although it addresses similar
facts, occurring at later dates."  In his petition to this Court, Newby states that the suit he
wishes to file seeks redress for denial of access to the courts and is based upon the law library
supervisor's delay in mailing Newby's brief in Appeal No. 13-07-00613 CV, which Newby
claims caused the brief to be refused as untimely filed.  The mandamus record does not
establish that Newby lost his appeal in that cause number because his brief was not filed by
the deadline.  
	To obtain mandamus relief, a relator must show that the district court clearly abused
its discretion and that the relator has no adequate remedy by appeal.  In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135-36 (Tex. 2004). Relator has not shown an abuse of discretion
by the district court in refusing to grant leave to file the petition submitted by Newby. 
Accordingly, the petition for writ of mandamus is denied.
	PETITION DENIED.
									PER CURIAM

Opinion Delivered October 2, 2008
Before Gaultney, Kreger, and Horton, JJ.